

116 S4932 IS: Medicare Reimbursement Equity Act of 2020
U.S. Senate
2020-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4932IN THE SENATE OF THE UNITED STATESDecember 1, 2020Mr. Paul introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to ensure appropriate global surgical package code values in the Medicare program.1.Short titleThis Act may be cited as the Medicare Reimbursement Equity Act of 2020.2.Ensuring appropriate global surgical package code values in medicareSection 1848(c)(8) of the Social Security Act (42 U.S.C. 1395w–4(c)(8)) is amended by adding at the end the following new subparagraph:(D)Ensuring appropriate global surgical package code valuesFor services furnished on or after January 1, 2021, the Secretary shall ensure that the valuation of evaluation and management (E/M) post-operative visits is equal to the valuation of evaluation and management (E/M) services identified as of January 1, 2021, by HCPCS codes 99211–99215, 99217, 99224–99226, 99231–99233, 99238–99239, 99291–99292, and 99354–99357 (or any successor codes)..